—Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about February 25, 1999, which, inter alla, denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she was injured, while attending a sales conference, when she was struck in the head by a video camera operated by third-party defendant Louis Hocevar. The motion court properly found that there is a triable question of fact as to whether, at the time of the accident, Hocevar was functioning as an independent contractor, or as an employee of defendant Gorman for whose work-related conduct Gorman would be answerable under the doctrine of respondeat superior. In this connection, we note that Gorman, the production company retained to create a video of activities at the sales conference, hired a “staff” of eight to shoot the sales conference video, sup*219plied the video camera used by Hocevar, and exercised a measure of supervisory authority respecting the manner in which the video was shot (see, e.g., Kelly v Warner Bros., 230 AD2d 829). Concur—Nardelli, J. P., Tom, Mazzarelli, Ellerin and Friedman, JJ.